DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive.
Applicant argues, in essence, that Yamano fails to disclose “applying a read voltage to multiple word lines including a word line corresponding to the selected page.”
The Examiner respectfully disagrees and would to point out that the alleged is not positively recited in the claims and the alleged feature is a statement of purpose or use which does not ass any patentable weight to the claims. As the language of the claims states, “the search read command is for controlling the semiconductor to perform a read operation by applying a read voltage to multiple word lines.” The claims do not positively recite “applying a read voltage to multiple word lines”. Thus, the limitation "by applying a read voltage to multiple word lines" is intended use language, functional recitation, and statement of purpose and use which does not add any patentability weight to the claims none whatsoever. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. Court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 7, 12, 13, 17, 18, 19, 20 is/are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by YAMANO; Ayako et al. (US 20130246730 A1).

 	Regarding claim 1, Yamano discloses a controller controlling an operation of a semiconductor memory device [Abstract: a semiconductor memory device including plurality of pages and a controller searching data in the pages], comprising: an erased page search controller determining a search mode of the semiconductor memory device, selecting a page to search for, among a plurality of pages, based on the search mode, and generating a search control signal corresponding to a selected page [FIG. 6, Abstract, ¶0036: a semiconductor memory device including a plurality of blocks including a plurality of pages and a controller searching the pages, determining that the searched block is the erasure block and setting all bits of the search page to the erasure state, receiving an erasure block search command wherein the erasure block search command instructs to read out pages of memory]; a command generator generating a search read command for the selected page based on the search control signal [¶0038: the search command specifies an address of the erasure block search command, the block to be search, or the page]; and a data receiver receiving, from the semiconductor memory device, search read data corresponding to the search read command, wherein the search read command is a command for controlling the semiconductor memory device to perform a read operation by applying a read voltage to multiple word lines including a word line corresponding to the selected page [FIG. 12, ¶0038, 0028, 0047: the search command specifies an address of the erasure block search command, the block to be search, or the page; the memory received an erasure block search command; the word line controller received a voltage to read out data, write in data or erase data from the voltage generator, the word line controller applies these voltages to the selected word line].  	Regarding claim 2, Yamano discloses the controller of claim 1, wherein the data receiver transfers the search read data to the erased page search controller, and wherein the erased page search controller determines whether the selected page is an initially erased page on the basis of the search read data [¶0059: it is determined that the block including the inspection page to be searched is the erasure state; 0036: receiving an erasure block search command wherein the erasure block search command instructs to read out pages of memory]. 
Regarding claim 6, Yamano discloses the controller of claim 1, further comprising a general operation controller receiving a request from a host and generating a general control signal corresponding to the request, wherein the command generator generates a general operation command to control a general operation of the semiconductor memory device based on of the general control signal [FIG. 12, ¶0038, 0028, 0047: the search command specifies an address of the erasure block search command, the block to be search, or the page; the memory received an erasure block search command]. 
	Regarding claim 7, the rationale in the rejection of claim 1 is herein incorporated. Yamano further discloses a memory cell array including a plurality of memory blocks [FIG. 2-3, ¶0025].

	Regarding claims 12, 17 the rationale in the rejection of claims 1 and 7 is herein incorporated. 

	Regarding claims 13, 18, the rationale in the rejection of claim 2 is herein incorporated.

	Regarding claims 19 and 20 the rationale in the rejection of claims 1 and 2 is herein incorporated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMANO; Ayako et al. (US 20130246730 A1) and HAN; Ju Hyeon (US 20160329084 A1).
 	Regarding claim 3, Yamano discloses the controller of claim 2, but does not explicitly disclose wherein the initially erased page is an erased page that serves as a boundary between a program state and an erase state among a plurality of pages in a selected memory block. 
Han discloses wherein the initially erased page is an erased page that serves as a boundary between a program state and an erase state among a plurality of pages in a selected memory block [¶0086, Claim 5: the pages have an erase state and a plurality of program states, wherein a read voltage falls within a read margin between voltage range of the erase state and a voltage range of the program state]. 
It would have been obvious to one of ordinary skill in the art to have the initially erased page being an erased page that serves as a boundary between a program state and an erase state among a plurality of pages in a selected memory block in order to improve reliability (¶0007).

Regarding claim 9, Han discloses the semiconductor memory device of claim 7, wherein when the control logic receives the search read command for an i-th page, the control logic controls the peripheral circuit to perform a read operation by applying the pass voltage to word lines coupled to first to (i-1)-th pages and applying the read voltage to word lines coupled to the i-th to n-th pages, where i is a natural number greater than one and equal to or less than n [FIG. 7, ¶0072, 0084, 0096: the search command specifies an address of the erasure block search command, the block to be search, or the page; the memory received an erasure block search command; the word line controller received a voltage to read out data, write in data or erase data from the voltage generator, the word line controller applies these voltages to the selected word line]. 
Regarding claim 10, Han discloses the semiconductor memory device of claim 7, wherein the control logic controls the peripheral circuit to perform a general read operation on the memory cell array in response to receiving a general read command, and wherein during the general read operation, the peripheral circuit performs a read operation by applying the read voltage to a selected word line, among the plurality of word lines coupled to the selected memory block, and applying the pass voltage to unselected word lines among the plurality of word lines [¶0072, 0084, 0096].  	Regarding claim 11, Han discloses the semiconductor memory device of claim 10, wherein the selected memory block includes first to n-th pages, and wherein when the control logic receives the general read command for an i-th page, the control logic controls the peripheral circuit to perform the read operation by applying the pass voltage to word lines coupled to first to (i-1)-th pages and (i+1)-th to n-th pages and applying the read voltage to a word line coupled to the i-th page, where n is a natural number greater than one, and i is a natural number greater than one and equal to or less than n  [¶0072, 0084, 0096]. 
Claims 4-5, 8, 14, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMANO; Ayako et al. (US 20130246730 A1) and HAN; Ju Hyeon (US 20160329084 A1), Khu; Arthur H. (US 7685380 B1).
 	Regarding claim 4, Yamano discloses the controller of claim 3, but does not explicitly disclose wherein the erased page search controller changes the page to search for and generates a search control signal corresponding to the changed page when the selected page is not the initially erased page. 
Khu, however, discloses wherein the erased page search controller changes the page to search for and generates a search control signal corresponding to the changed page when the selected page is not the initially erased page [Col. 10: 31-39: when the memory cannot be erased, a page is updated to store new data if the page is changed from an erased state to a programmed state]. 
It would have been obvious to one of ordinary skill in the art to have the erased page search controller changing the page to search for and generates a search control signal corresponding to the changed page when the selected page is not the initially erased page so that selected portions of data may be replaced or updated with new data (Col.2: 40-46). 	Regarding claim 5, Yamano discloses the controller of claim 4, wherein the erased page search controller changes the page to search for by a binary search method or a linear search method [Claim 12]. 
Regarding claim 8, Khu discloses the semiconductor memory device of claim 7, wherein the selected memory block includes first to n-th pages, and the first to n-th pages are programmed starting from the first page, and pages with smaller numbers are programmed before pages with larger numbers, where n is a natural number greater than one [FIG. 3A; Col. 6:48-64].  	Regarding claim 14, the rationale in the rejection of claim 4 is herein incorporated.
Regarding claim 15, the rationale in the rejection of claim 5 is herein incorporated.

Regarding claim 16, the rationale in the rejection of claim 5 is herein incorporated.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LO; Yungcheng (US 20170329703 A1) discloses a semiconductor memory including a controller wherein commands received from the controller track operation corresponding to pages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted,
USPTO

Dated:   July 5, 2021                      		By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246